                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA               :
                                       :   CRIMINAL ACTION
         vs.                           :
                                       :    NO. 07-CR-549-1
MAURICE PHILLIPS                       :




                              O R D E R



     AND NOW, this      8th    day of June, 2021, upon

consideration of Defendant’s Motion to Vacate, Set Aside or

Correct Sentence Pursuant to 28 U.S.C. § 2255, as amended, (Doc.

Nos. 1042, 1061) and the Government’s Response in Opposition

thereto, it is hereby ORDERED that the Motion is DENIED for the

reasons outlined in the foregoing Memorandum Opinion.


                                       BY THE COURT:



                                        s/ J. Curtis Joyner

                                       ____________________________
                                       J. CURTIS JOYNER,        J.




                                  26
